UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6496



ANDREW FLYTHE,

                                           Petitioner - Appellant,

          versus


RONALD ANGELONE, Director, Department of
Corrections,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-00-537)


Submitted:   May 17, 2001                   Decided:   May 29, 2001


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Andrew Flythe, Appellant Pro Se. Steven Andrew Witmer, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Andrew Flythe seeks to appeal the magistrate judge’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).*   We have reviewed the record and the magis-

trate judge’s opinion and find no reversible error.   Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the magistrate judge. Flythe v. Angelone, No. CA-

00-537 (E.D. Va. Mar. 12, 2001).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




     *
       The parties consented to the jurisdiction of the magistrate
judge’s jurisdiction pursuant to 28 U.S.C. § 636(c) (1994).


                                2